FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 19, 2022

                                      No. 04-21-00570-CR

                                     Rueben Justin TREJO,
                                          Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 144th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-CR-9333
                         Honorable Michael E. Mery, Judge Presiding


                                         ORDER
        Appellant’s brief was originally due on May 18, 2022. On that date, appellant filed a
motion requesting an extension of time until July 18, 2022 to file his brief, for a total extension
of sixty days. We GRANT the motion and ORDER appellant to file his brief by July 18, 2022.



                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of May, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court